Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 02/02/2022 overcomes the previously raised Objections to the Specification and 112b Rejections. Additionally, applicant’s incorporation of allowable subject matter and the new claim amendments to the independent claims overcomes the prior art of record, thus placing the application in condition for allowance.  

Allowable Subject Matter
Claims 1-10 (10 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Mike (US 6,681,793), Kacal (US 4,175,577), Kacal (US 4,262,691, referred from hereon as “Kacal2”), Stunkard (US 4,566,482), Johnson (US 4,390,039), Jackson (US 9,791,048), Boelte (US 4,718,444), Matthews (US 3,934,606), Pennell (US 4,587,990), Levin (US 4,151,855). The prior art teaches of various embodiments of top-entry ball valves and methods of servicing the valve similar to applicant's general invention. Mathews and Pennell teaches of devices and methods used for assembling/disassembling top-entry ball valves relevant to applicant’s disclosure. Stunkard, Johnson, Jackson, Boelte, Kacal2 and Levin teaches of various tools used for stopping the movement of the valve seats to facilitate entry/exit of the ball during assembly/disassembly in a similar manner as applicant’s invention. Mike and Kacal teaches of top-entry ball valves that comprises cams coupled to the ball that allows for the movement of the seats away from the valve’s centerline during rotation of the ball and the use of a seat stopper tool to prevent movement of the seat and allow entry/exit of the ball similar to a key feature of the claimed invention. Notice that while the prior art teaches similar structure and function, the closest prior art fails to explicitly disclose the particular steps of the method as claimed in claim 1 which involves among other things the removal of the valve operator (see Figs. 10a-11), mounting of the valve operator to the valve body in a rotated position (see Figs. 12a-13) and utilizing the valve operator in the rotated position to rotate the ball and cam (see Figs. 23a-23c). 
Additionally, while the prior art does teaches the use of both a cam and stopping tool, the prior art fails to disclose the use of an additional seat tool (54, Figs. 7A-8) to release the spring (30) as claimed in claim 10 and that the cam does not engages the seat member when the ball is rotated between the open and closed positions as claimed in claim 7. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular method and the particular structure and function of the top entry ball valve assembly (100) as claimed in claims 1-10 and as shown in at least Figs. 2, 7b, 11-12a and 22a-23c.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753